





Exhibit 10.1




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY (AS DEFINED BELOW) RECEIVES
AN OPINION OF COUNSEL TO THE TRANSFEROR THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY, THAT THIS NOTE MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.

________________________________________________________________

BAYWOOD INTERNATIONAL, INC.

No.

 

 

$

 

12% Subordinated Note




Baywood International, Inc., a Nevada corporation (the “Company”), for value
received, hereby promises to pay to the order of _______________ or the
subsequent Registered Holder of this Note (the “Payee”) on the date (the
“Maturity Date”) which is the earliest to occur of (i) September 4, 2009; and
(ii) no more than 15 Business Days following the closing of a debt or equity
financing or series of debt or equity financings in which the Company receives
at least $4,000,000 of gross proceeds (a “Qualified Placement”), the principal
sum of ____________ Dollars ($______________) or such lesser principal amount as
shall at such time be outstanding hereunder (the “Principal Amount”).  




“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 “Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.




“Change of Control Transaction” means the occurrence of (i) an acquisition by
any Person, including any syndicate or group deemed to be a “person” under
Section 13(d)(3) of the Securities Exchange Act of 1934, of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of 50% or more of the total voting power
of all capital stock of the Company or (ii) the consolidation or merger of the
Company with or into any other person, any merger or consolidation of another
person into the Company, or any conveyance, transfer, sale, lease or other
disposition of all or





1




 










--------------------------------------------------------------------------------







substantially all of the Company’s properties, business or assets and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 50% of the aggregate voting power of the
Company or the successor entity of such transaction, or (iii) a replacement of
more than one-half of the members of the Company's Board of Directors in a
single election of directors that is not approved by those individuals who are
members of the Board of Directors on the date hereof (or other directors
previously approved by such individuals), or (iv) the execution by the Company
of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth in clauses (i) through (iii) above.




“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.




“GAAP” means U.S. generally accepted accounting principles.

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any of the Note, Warrant and Side Letter
Agreement, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and its
wholly-owned Subsidiaries, taken as a whole, or (iii) an adverse impairment to
the Company’s ability to perform in any respect on a timely basis its
obligations under any of the Note, Warrant and Side Letter Agreement.




 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Side Letter Agreement” means that certain Side Letter Agreement, dated as of
September 5, 2008, by and among the Company and the investors signatory thereto
(including, without limitation, the Payee).




 “Subsidiary” of any Person means any “subsidiary” as defined in Rule 1-02(x) of
Regulation S-X promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, of such Person.




“Trading Day” means a day on which the principal Trading Market is open for
business.




“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the OTC Bulletin Board or the
Pink Sheets, LLC or any successor to such markets or exchanges.





2




 










--------------------------------------------------------------------------------







Simple interest on this Note shall accrue on the Principal Amount outstanding
from time to time at a rate per annum computed in accordance with Section 2
hereof and shall be payable on the Maturity Date or earlier upon conversion of
this Note in accordance with the provisions of Section 5 hereof.  

Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and shall be made in lawful currency of the United States of
America and in immediately available funds.   

This Note is issued in connection with a private placement through Northeast
Securities, Inc. of units consisting of 12% Subordinated Notes (the “Notes”);
warrants (the “Warrants”) to purchase shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) and in connection with the Side
Letter Agreement.

1.

Prepayment.  The Principal Amount of this Note and accrued interest thereon may
be prepaid by the Company in whole or in part at any time without penalty.
 Prepayments will first be applied to the Principal Amount and then applied to
interest due.

2.

Computation of Interest.  All computations of interest hereunder shall be made
on the basis of a 360-day year, consisting of 12 30 calendar day periods, and
shall accrue daily (including the first day but excluding the last day during
which any such Principal Amount is outstanding).

A.

Base Interest Rate.  Subject to Section 2B below, the outstanding Principal
Amount shall bear simple interest at the rate of 12% per annum.

B.

Maximum Rate.  In the event that it is determined that, under the laws relating
to usury applicable to the Company or the indebtedness evidenced by this Note
(“Applicable Usury Laws”), the interest charges and fees payable by the Company
in connection herewith or in connection with any other document or instrument
executed and delivered in connection herewith cause the effective interest rate
applicable to the indebtedness evidenced by this Note to exceed the maximum rate
allowed by law (the “Maximum Rate”), then such interest shall be recalculated
for the period in question and any excess over the Maximum Rate paid with
respect to such period shall be credited, without further agreement or notice,
to the Principal Amount outstanding hereunder to reduce said balance by such
amount with the same force and effect as though the Company had specifically
designated such extra sums to be so applied to principal and the Payee had
agreed to accept such extra payment(s) as a premium-free prepayment.  All such
deemed prepayments shall be applied to the principal balance payable at
maturity.  In no event shall any agreed-to or actual exaction as consideration
for this Note exceed the limits imposed or provided by Applicable Usury Laws in
the jurisdiction in which the Company is resident applicable to the use or
detention of money or to forbearance in seeking its collection in the
jurisdiction in which the Company is resident. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and





3




 










--------------------------------------------------------------------------------







the Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Payee, but will suffer and permit the execution of every such as
though no such law has been enacted.

C.

Interest Payments.  If the Maturity Date has not occurred prior to March 31,
2009, the Company will make the first interest payment on March 31, 2009 of all
interest due and payable up to and including March 31, 2009.  The Company will
make a second interest payment concurrent with the payment of the Principal
Amount upon the Maturity Date.  

3.

Covenants of the Company.

A.

Affirmative Covenants.  The Company covenants and agrees that, so long as this
Note shall be outstanding, it will perform the obligations set forth in this
Section 3A:

(i)

Taxes and Levies.  The Company will promptly pay and discharge all material
taxes, assessments, and governmental charges or levies imposed upon the Company
or upon its income and profits, or upon any of its property, before the same
shall become delinquent, as well as all material claims for labor, materials and
supplies which, if unpaid, might become a lien or charge upon such properties or
any part thereof; provided, however, that the Company shall not be required to
pay and discharge any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings and
the Company shall set aside on its books adequate reserves in accordance with
GAAP with respect to any such tax, assessment, charge, levy or claim so
contested.

(ii)

Maintenance of Existence.  The Company will do or cause to be done all things
reasonably necessary to preserve and keep in full force and effect its corporate
existence, rights and franchises and comply with all laws applicable to the
Company, except where the failure to comply would not have a Material Adverse
Effect on the Company or otherwise in connection with an acquisition of the
Company.

(iii)

Books and Records.  The Company will at all times keep true and correct books,
records and accounts reflecting all of its business affairs and transactions in
accordance with GAAP.   

(iv)

Notice of Certain Events.  The Company will give prompt written notice (with a
description in reasonable detail) to the Payee of the occurrence of any Event of
Default (as defined herein) or any event which, with the giving of notice or the
lapse of time, would constitute an Event of Default.

(v)

Use of Proceeds.  The Company agrees to use the proceeds from the issuance of
this Note for working capital purposes or to acquire assets, operations or an
on-going business and not for the satisfaction of any portion of the Company’s
debt (other than payment of trade payables and accrued expenses in the ordinary
course of the Company’s business and consistent with prior practices), or to
redeem any Common Stock or Common Stock Equivalents.





4




 










--------------------------------------------------------------------------------







B.

Negative Covenants.  The Company covenants and agrees that, so long as any
portion of this Note shall be outstanding, the Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

(i)

liquidate or dissolve or consolidate with, or merge into or with, any
corporation or entity, except if the Company is the surviving corporation of
such merger or consolidation and no Event of Default shall occur as a result
thereof.

(ii)

amend its charter documents, including, without limitation, its certificate of
incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Payee;

(iii)

repay, repurchase or offer to repay, repurchase or otherwise acquire more than a
de minimis number of shares of its Common Stock or Common Stock Equivalents
other than as to (a) shares of common stock issued upon conversion or exercise
as permitted or required under the Notes or Warrants and (b) repurchases of
Common Stock or Common Stock Equivalents of departing officers and directors of
the Company, provided that such repurchases shall not exceed an aggregate of
$100,000 for all officers and directors during the term of this Note;

(iv)  

pay cash dividends or distributions on any equity securities of the Company
other than on equity securities outstanding on the date this Note is issued;

(v)

enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Securities and Exchange
Commission, unless such transaction is made on an arm’s length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or

(vi)

enter into any agreement with respect to any of the foregoing.

4.

Events of Default.

A.

The term “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

(i)

any default in the (a) payment of the interest due on March 31, 2009 or (b)
payment of the Principal Amount, accrued interest, liquidated damages or other
amounts when and as the same shall become due and payable (whether on the
Maturity Date or otherwise), whether by acceleration or otherwise, which
default, solely in the case of any interest payment or liquidated damages shall
continue uncured for five Business Days.





5




 










--------------------------------------------------------------------------------










(ii)

any default in any material respect in the due observance or performance of any
covenant set forth in Section 3A, which default shall continue uncured for ten
Business Days (however, in no event will failure to give notice constitute in
and of itself an Event of Default).

(iii)

any default in any material respect in the due observance or performance of any
covenant set forth in Section 3B.

(iv)

any default in the due observance or performance of any other covenant or
agreement on the part of the Company to be observed or performed pursuant to the
terms hereof, which default shall continue uncured for five Business Days after
such default has been discovered by the Company and the effect of such default
results in a Material Adverse Effect.




(v)

the Company or any wholly-owned Subsidiary shall:

(a)

become insolvent or generally fail or be unable to pay, or admit in writing its
inability to pay, its debts as they become due;

(b)

apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for the Company or any of its property, or make
a general assignment for the benefit of creditors;

(c)

in the absence of such application, consent or acquiesce in, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for the Company or for any part of its property;

(d)

permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for relief
or shall remain for 60 days undismissed; or

(e)

take any corporate or other action authorizing, or in furtherance of, any of the
foregoing.

(vi)

a default or event of default (subject to any grace or cure period provided in
the applicable agreement, document or instrument) shall occur under (a) any of
the Notes, Warrants, or Side Letter Agreement or (b) any other material
agreement, lease, document or instrument to which the Company or any
wholly-owned Subsidiary is obligated other than defaults disclosed in the
Company’s SEC filings prior to the date of this Note and defaults that do not
result in a Material Adverse Effect;





6




 










--------------------------------------------------------------------------------







(vii)

any representation or warranty made in this Note, Warrant or Side Letter
Agreement shall be untrue or incorrect in any respect as of the date when made
or deemed made and results in a Material Adverse Effect;

(viii)

the Common Stock shall not be eligible for listing or quotation for trading on a
Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five Trading Days;

(ix)

the Company shall be a party to any Change of Control Transaction or Fundamental
Transaction (as defined below) or shall agree to sell or dispose of all or in
excess of 50% of its assets in one transaction or a series of related
transactions (whether or not such sale would constitute a Change of Control
Transaction);

(x)

the Company shall fail for any reason to deliver certificates to a Payee prior
to the third Trading Day after a Conversion Date or the Company shall provide at
any time notice to the Payee, including by way of public announcement, of the
Company’s intention to not honor requests for conversions of any Notes in
accordance with the terms hereof; or

(xi)

any monetary judgment, writ or similar final process shall be entered or filed
against the Company, any subsidiary or any of their respective property or other
assets for more than $150,000, and such judgment, writ or similar final process
shall remain unvacated, unbonded or unstayed for a period of 45 calendar days.

B.

Remedies Upon Event of Default. If any Event of Default occurs, the outstanding
principal amount of this Note, plus accrued but unpaid interest, liquidated
damages and other amounts owing in respect thereof through the date of
acceleration, shall become, at the Payee’s election, immediately due and payable
in cash commencing five Trading Days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note.  In connection
with such acceleration described herein, the Payee need not provide, and the
Company hereby waives, any presentment, demand, protest or other notice of any
kind, and the Payee may enforce any and all of its rights and remedies hereunder
and all other remedies available to it under applicable law.  Such acceleration
may be rescinded and annulled by the Payee at any time prior to payment
hereunder and the Payee shall have all rights as a holder of the Note until such
time, if any, as the Payee receives full payment.  No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.  In case any Event of Default shall occur and be continuing,
the Payee may proceed to protect and enforce its rights by a proceeding seeking
the specific performance of any covenant or agreement contained in this Note or
in aid of the exercise of any power granted in this Note or may proceed to
enforce the payment of this Note or to enforce any other legal or equitable
rights as the Payee shall determine.

5.

Conversion of Note.

A.  

Qualified Placement.   If, prior to the Maturity Date, the Company closes a
Qualified Placement, it will give the Payee written notice (attaching thereto
all material terms of such Qualified Placement) (the “Placement Notice”) within
five Business Days following closing





7




 










--------------------------------------------------------------------------------







of the Qualified Placement that a Qualified Placement has occurred.  The Payee
will have five Business Days to notify the Company if it (x) wants to
participate in the Qualified Placement on the same terms as investors in that
Qualified Placement (in which case the Company shall be obligated to proceed in
good faith with the Payee on terms substantially similar to those set forth in
the attachment to the Placement Notice); and (y) (i) wants to convert part or
all of the then outstanding Principal Amount into Common Stock pursuant to
Section 5 of this Note; or (ii) wants the Company to pay cash for the
outstanding Principal Amount and interest on the Note.  The Payee will have the
option to choose both the option of (x) and a combination of the clauses set
forth in (y), however the Company will not be obligated to pay cash or issue
stock or other securities in a combination greater than the value of the
Principal Amount and interest due on the day of payment.  Upon receiving notice
from the Payee, the Company will have five Business Days to comply with the
Payee’s request.  Such day of payment will be deemed the Maturity Date.  

B.   

Conversion Price.  The price at which this Note shall be convertible is referred
to herein as the “Conversion Price.”  The shares or other securities to be
issued upon conversion of the Notes pursuant to this Section 5 are herein
referred to as a “Conversion Share” or collectively, as the  “Conversion
Shares.”  At any time, and from time to time, the Payee may, at its sole and
exclusive option, convert all or any part of the Principal Amount (but not
interest) outstanding under this Note into fully paid, duly authorized, validly
issued and nonassessable shares of Common Stock at a conversion price per share
of Common Stock equal to $0.85, subject to adjustment as provided in Section 6
hereof (the “Conversion Price”).

C.  

Mechanics of Conversion.  At any time after the date hereof until this Note is
no longer outstanding, the Principal Amount of this Note shall be convertible,
in whole or in part, into shares of Common Stock at the option of the Payee, at
any time and from time to time.  The Payee shall effect conversions by
delivering to the Company a Notice of Conversion in a form reasonably acceptable
to the Company (a “Notice of Conversion”), specifying therein the principal
amount of this Note to be converted and the date on which such conversion shall
be effected (such date, the “Conversion Date”).  If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder.  To effect conversions
hereunder, the Payee shall not be required to physically surrender this Note to
the Company unless the entire Principal Amount of this Note, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding Principal Amount of this Note in an
amount equal to the applicable conversion.  The Payee and the Company shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s).  The Company may deliver an objection to any Notice of Conversion
within one Business Day of delivery of such Notice of Conversion.  

(i)

Conversion Shares Issuable Upon Conversion of Principal Amount.  The number of
Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Note to be converted by (y) the Conversion Price.

(ii)

Delivery of Certificate Upon Conversion. Not later than three Trading Days after
each Conversion Date (the “Share Delivery Date”), the Company shall





8




 










--------------------------------------------------------------------------------







deliver, or cause to be delivered, to the Payee (a) a certificate or
certificates representing the Conversion Shares representing the number of
Conversion Shares being acquired upon the conversion of this Note and (b) a bank
check in the amount of accrued and unpaid interest and any other amounts then
owing to the Payee.  

(iii)

Failure to Deliver Certificates.  If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Payee by the third Trading Day after the Conversion Date, the Payee
shall be entitled to elect by written notice to the Company at any time on or
before its receipt of such certificate or certificates, to rescind such
conversion, in which event the Company shall promptly return to the Payee any
original Note delivered to the Company and the Payee shall promptly return to
the Company the Common Stock certificates representing the principal amount of
this Note unsuccessfully tendered for conversion to the Company.

(iv)

Obligation Absolute.  The Company’s obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Payee to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Payee or any other Person of
any obligation to the Company or any violation or alleged violation of law by
the Payee or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Payee in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Company of any such action the
Company may have against the Payee.  In the event the Payee of this Note shall
elect to convert any or all of the outstanding Principal Amount hereof, the
Company may not refuse conversion based on any claim that the Payee or anyone
associated or affiliated with the Payee has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Payee, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Company posts a surety bond
for the benefit of the Payee in the amount of 150% of the outstanding Principal
Amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to the Payee to the extent it
obtains judgment.  In the absence of such injunction, the Company shall issue
Conversion Shares or, if applicable, cash, upon a properly noticed conversion.

(v)

Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Payee, if the
Company fails for any reason to deliver to the Payee such certificate or
certificates by the Share Delivery Date pursuant to Section 5, and if after such
Share Delivery Date the Payee is required by its brokerage firm to purchase (in
an open market transaction or otherwise), or the Payee’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Payee of the Conversion Shares which the Payee was entitled to receive
upon the conversion relating to such Share Delivery Date (a “Buy-In”), then the
Company shall (a) pay in cash to the Payee (in addition to any other remedies
available to or elected by the Payee) the amount by which (x) the Payee’s total
purchase price (including any brokerage commissions) for





9




 










--------------------------------------------------------------------------------







the Common Stock so purchased exceeds (y) the product of (1) the aggregate
number of shares of Common Stock that the Payee was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (b) at the option of the Payee, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion or deliver to the Payee the number of shares of Common
Stock that would have been issued if the Company had timely complied with its
delivery requirements under Section 5.  For example, if the Payee purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of this Note with respect to which the actual
sale price of the Conversion Shares (including any brokerage commissions) giving
rise to such purchase obligation was a total of $10,000 under clause (a), the
Company shall be required to pay the Payee $1,000.  The Payee shall provide the
Company written notice indicating the amounts payable to the Payee in respect of
the Buy-In and, upon request of the Company, evidence of the amount of such
loss.  Nothing herein shall limit a Payee’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon conversion of this Note as required pursuant to the terms hereof.

(vi)

Reservation of Shares Issuable Upon Conversion. The Company covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock for the sole purpose of issuance upon conversion of this
Note and payment of interest on this Note, each as herein provided, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Payee (and the other holders of the Notes), not less than such
aggregate number of shares of the Common Stock as shall  be issuable (taking
into account the adjustments of Section 6) upon the conversion of the
outstanding principal amount of this Note.  The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable.

(vii)

Fractional Shares.  No fractional shares (or scrip representing fractional
shares) of capital stock of the Company shall be issued upon conversion of this
Note.  In the event that the conversion of the Principal Amount of this Note and
accrued interest thereon would result in the issuance of a fractional share, the
Company shall have the option to round up to the next whole share or pay a cash
adjustment in lieu of such fractional share to the Payee based upon the
Conversion Price.  

(viii)

Stamp Taxes, etc.  The Company shall pay all documentary, stamp or other
transactional taxes attributable to the issuance or delivery of Conversion
Shares upon conversion of this Note; provided, however, that the Company shall
not be required to pay any taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificate for such securities in a
name other than that of the Payee, and the Company shall not be required to
issue or deliver any such certificate unless and until the person requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the Company’s satisfaction that such tax has been paid.





10




 










--------------------------------------------------------------------------------







D.

Validity of Stock.  Any shares of capital stock of the Company that may be
issued upon any conversion of this Note will, upon issuance by the Company in
accordance with the terms of this Note, be validly issued, free from all taxes
and liens with respect to the issuance thereof, free from all pre-emptive or
similar rights and duly authorized, fully paid and non-assessable.

E.

Notice of Certain Transactions.  In case at any time:

(i)

the Company shall declare any dividend upon, or other distribution in respect
of, any of its Common Stock;

(ii)

there shall be any capital reorganization or reclassification of the capital
stock of the Company, or a sale of all or substantially all of the assets of the
Company, or a consolidation or merger of the Company with another corporation,
or any other Change of Control Transaction;

(iii)

there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company; or

(iv)

the Conversion Price shall have been adjusted;

then, in any one or more of said cases, the Company shall cause to be mailed to
the Payee at the earliest practicable time (and, in any event not less than ten
Business Days before any record date or other date set for definitive action),
written notice of the date on which the books of the Company shall close or a
record shall be taken for such dividend or distribution rights or such
reorganization, reclassification, sale, consolidation, merger or dissolution,
liquidation or winding-up shall take place, as the case may be.  Such notice
shall also set forth such facts as shall indicate the effect of such action (to
the extent such effect may be known at the date of such notice) on the
Conversion Price and the kind and amount of the shares of stock and other
securities and property deliverable upon the conversion of this Note.  Such
notice shall also specify the date as of which the holders of the capital stock
of record shall participate in said dividend, distribution or  subscription
rights or shall be entitled to exchange their capital stock for securities or
other property deliverable upon such reorganization, reclassification, sale,
consolidation, merger or dissolution, liquidation or winding-up, as the case may
be.

Nothing herein shall be construed as the consent of the Payee to any action
otherwise prohibited by the terms of this Note or as a waiver of any such
prohibition.

6.

Adjustment of Conversion Price.  The Conversion Price in effect from time to
time shall be subject to adjustment as follows:

A.

Stock Dividends and Stock Splits.  If the Company, at any time while this Note
is outstanding: (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues by
reclassification of shares of the Common Stock any shares of





11




 










--------------------------------------------------------------------------------







capital stock of the Company, then in each case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event.  Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or reclassification.

B.

Subsequent Equity Sales.  If the Company or any wholly-owned Subsidiary, at any
time shall sell or grant any option to purchase or sell or grant any right to
re-price, or otherwise dispose of or issue, any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then current Conversion Price (if the
holder of the Common Stock or Common Stock Equivalent so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights issued in connection with such issuance, be entitled
to receive shares of Common Stock at a price less than the Conversion Price,
such issuance shall be deemed to have occurred for less than the Conversion
Price) (such lower price, the “New Conversion Price” and such issuances,
individually and collectively, a “Dilutive Issuance”), then the Conversion Price
shall be reduced to equal the New Conversion Price.  Such adjustment to the
Conversion Price shall be made upon each occurrence of a Dilutive Issuance (at
the time of issuance).  The Company shall notify the Payee in writing, no later
than the Trading Day following the issuance of any Common Stock or Common Stock
Equivalent subject to this section, indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price and other
pricing terms.  Notwithstanding the foregoing, no adjustment to the Conversion
Price shall be made under this Section in respect of an Exempt Issuance.
 “Exempt Issuance” means the issuance of (i) shares of Common Stock or options
to employees, officers or directors of the Company pursuant to any stock or
option plan duly adopted by the Board of Directors of the Company or a majority
of the members of a committee, the majority of which are non-employee directors,
established for such purpose, among others; (ii) securities upon the exercise or
exchange of or conversion of Common Stock Equivalents issued and outstanding on
the date of this Note, provided, however, that such securities have not been
amended since the date of this Note to increase the number of such securities or
to decrease the exercise, exchange or conversion price of any such securities;
(iii) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person which is, (A) itself or through
its subsidiaries, an operating company in a business synergistic with the
business of the Company and in which the Company receives benefits in addition
to the investment of funds or (B) a natural person that is a control person of
such operating company if the sole purpose of such issuance is to effect an
acquisition of the operating company, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities; (iv)
securities issuable in accordance with existing obligations of the Company to
Company or Subsidiary employees, officers, directors or agents; and (v)
securities issued to commercial banks in connection with the Company obtaining
bank financing.





12




 










--------------------------------------------------------------------------------







C.

Fundamental Transaction. If, at any time while this Note is outstanding, (i) the
Company effects any merger or consolidation of the Company with or into another
Person, (ii) the Company effects any sale of all or substantially all of its
assets in one transaction or a series of related transactions, (iii) any tender
offer or exchange offer (whether by the Company or another Person) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, or (iv) the Company effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property (in any such case, a “Fundamental
Transaction”), then, upon any subsequent conversion of this Note, the Payee
shall have the right to receive, for each Conversion Share that would have been
issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”).  For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Payee shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Payee a new Note consistent with the foregoing provisions and
evidencing the Payee’s right to convert such Note into Alternate Consideration.
The terms of any agreement pursuant to which a Fundamental Transaction is
effected shall include terms requiring any such successor or surviving entity to
comply with the provisions of this Section 6C and insuring that this Note (or
any such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

D.

Calculations.  All calculations under this Section 6 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 6, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

E.

Notice to the Payee.

(i)

Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 6, the Company shall promptly deliver
to each Payee a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.  

(ii)

Notice to Allow Conversion by Payee.  If (a) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (b)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common





13




 










--------------------------------------------------------------------------------







Stock, (c) the Company shall authorize the granting to all holders of the Common
Stock of rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (d) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (e) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be delivered to the
Payee at its last address as it shall appear upon the Note Register, at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Payee is entitled to convert this
Note during the 20-day period commencing on the date of such notice through the
effective date of the event triggering such notice.

7.

Amendments, Waivers, Severability.

(i)

The provisions of this Note may not be amended, modified or changed except by an
instrument in writing signed by the party against whom enforcement is sought.

(ii)

No failure or delay on the part of the Payee in exercising any power or right
under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  No notice to or
demand on the Company in any case shall entitle it to any notice or demand in
similar or other circumstances.  No waiver or approval by the Payee shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

(iii)

To the extent that the Company makes a payment or payments to the Payee, and
such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.





14




 










--------------------------------------------------------------------------------







(iv)

After any waiver, amendment or supplement under this section becomes effective,
the Company shall mail to the Payee a copy thereof.

(v)

If any provision of this Note or the application thereof to any person or
circumstances shall be held invalid or unenforceable by any court or other
governmental authority to any extent, the remainder of this Note and the
application of such provisions to other persons or circumstances shall not
affected thereby and shall remain enforceable.

8.

Miscellaneous.

A.

Registered Holder.  The Company may consider and treat the person in whose name
this Note shall be registered as the absolute owner thereof for all purposes
whatsoever (whether or not this Note shall be overdue) and the Company shall not
be affected by any notice to the contrary.   In case of transfer of this Note by
operation of law, the transferee agrees to notify the Company of such transfer
and of its address, and to submit appropriate evidence regarding such transfer
so that this Note may be registered in the name of the transferee.  This Note is
transferable only on the books of the Company by the holder hereof, in person or
by attorney, on the surrender hereof, duly endorsed.  Communications sent to any
registered owner shall be effective as against all Holders or transferees of the
Note not registered at the time of sending the communication.

B.

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of New York, as applied to contracts made and performed
within such State, without regard to principles of conflicts of law.  The
Company hereby waives any right to stay or dismiss on the basis of forum non
conveniens any action or proceeding brought before the courts of the State of
New York sitting in the City of New York or of United States of America for the
Southern District of New York and hereby submits to the jurisdiction of such
courts.

C.

Attorneys’ Fees.  Notwithstanding any provision hereof to the contrary, if any
dispute arises regarding this Note, the prevailing party shall, in addition to
any other relief to which it is entitled, be entitled to an award of its
reasonable attorneys’ fees and all of its other reasonable costs incurred in
connection with such dispute.

D.

Notices.  Unless otherwise provided, all notices required or permitted under
this Note shall be in writing and shall be deemed effectively given (i) upon
personal delivery to the party to be notified, (ii) upon confirmed delivery by
Federal Express or other nationally recognized courier service providing
next-business-day delivery, or (iii) three Business Days after deposit with the
United States Postal Service, by registered or certified mail, postage prepaid
and addressed to the party to be notified, in each case at the address set forth
below, or at such other address as such party may designate by written notice to
the other party (provided that notice of change of address shall be effective
upon receipt by the party to whom such notice is addressed).








15




 










--------------------------------------------------------------------------------







If sent to Payee, notices shall be sent to the address set forth in the Side
Letter Agreement.




If sent to the Company, notices shall be sent to the following address:




Baywood International, Inc.

14950 North 83rd Place, Suite 1

Scottsdale, Arizona 85260

Attention:  Chief Executive Officer

E.

Parties in Interest.  All covenants, agreements and undertakings in this Note
binding upon the Company or the Payee shall bind and inure to the benefit of the
successors and permitted assigns of the Company and the Payee, respectively,
whether so expressed or not.

F.

Waiver of Jury Trial.  THE PAYEE AND THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.

G.

Assumption.  Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Note, Warrant and Side Letter
Agreement pursuant to written agreements in form and substance satisfactory to
the Payee (such approval not to be unreasonably withheld or delayed) and (ii)
issue to the Payee a new Note of such successor entity evidenced by a written
instrument substantially similar in form and substance to this Note, including,
without limitation, having a principal amount and interest rate equal to the
principal amount and the interest rate of this Note and having similar ranking
to this Note, which shall be satisfactory to the Payee (any such approval not to
be unreasonably withheld or delayed).  The provisions of this Section 8G shall
apply similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations of this Note.

H.

Absolute Obligation. Except as expressly provided herein, no provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, liquidated damages and accrued interest,
as applicable, on this Note at the time, place, and rate, and in the currency,
herein prescribed.  This Note is a direct debt obligation of the Company.  

I.

Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but





16




 










--------------------------------------------------------------------------------







only upon receipt of evidence of such loss, theft or destruction of such Note,
and of the ownership hereof, reasonably satisfactory to the Company.




[Signature page follows]





17




 










--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer as of September 5, 2008.




         

BAYWOOD INTERNATIONAL, INC.

 

 

  

 

 

 

 

By:  

 

 

Name:

Title:

Neil Reithinger

President and Chief Executive Officer











 








